t c memo united_states tax_court luis palafox and hilda arellano petitioners v commissioner of internal revenue respondent docket no filed date luis palafox and hilda arellano pro sese emma s warner for respondent memorandum findings_of_fact and opinion thornton judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax as well as a dollar_figure addition_to_tax for failure to timely file a return under sec_6651 and a dollar_figure accuracy-related_penalty under sec_6662 after concessions the sole issue for decision is whether respondent correctly determined that petitioners’ tax_liability should be increased by dollar_figure of excess advance premium tax_credits aptc that were applied against their monthly health insurance premiums during findings_of_fact the parties have stipulated most of the facts which we incorporate by this reference petitioners who are married resided in california when they timely petitioned the court during petitioners enrolled in a healthnet hmo healthnet medical insurance plan through covered california a health insurance exchange created under the patient protection and affordable_care_act aca pub_l_no 124_stat_119 petitioners opted to receive the benefit of aptcs of 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar 2respondent concedes that petitioners are not liable for the addition_to_tax for failure to timely file a return pursuant to sec_6651 or the accuracy-related_penalty pursuant to sec_6662 dollar_figure per month which were applied against their dollar_figure healthnet monthly premiums reducing their monthly out-of-pocket cost of their health insurance premium to dollar_figure petitioners were enrolled in the healthnet plan from february through date and received a total aptc benefit of dollar_figure dollar_figure months with respect to this coverage during mr palafox made payments of dollar_figure per month pursuant to a chapter bankruptcy plan on their form_1040 u s individual_income_tax_return petitioners reported wage income of dollar_figure and modified_adjusted_gross_income magi of dollar_figure on their income_tax return petitioners did not report any aptc and did not attach to their return a form_8962 premium_tax_credit 3the record does not indicate the basis for the determination of petitioners’ eligibility for aptc in the amount of the aptc is generally to be determined by the secretary of health and human services in consultation with the secretary_of_the_treasury on the basis of the individual’s household_income for the most recent taxable_year for which information is available patient protection and affordable_care_act pub_l_no sec b stat pincite codified pincite u s c sec b 4petitioners’ daughter whom petitioners claimed as a dependent on their return was also enrolled in a healthnet medical insurance plan from march through date the total aptc attributable to the daughter’s plan was about dollar_figure for 5line of the form_1040 states excess advance premium_tax_credit continued by notice_of_deficiency respondent disallowed petitioners’ dollar_figure aptc giving rise to a deficiency of that same amount in petitioners’ income_tax_liability opinion sec_36b allows a premium assistance tax_credit ptc to subsidize the cost of health insurance purchased through a health insurance exchange by taxpayers meeting certain statutory requirements see sec_1_36b-2 income_tax regs this provision was enacted as aca sec_1401 and a stat pincite the ptc is generally available to individuals with household incomes between and of the federal poverty_line sec_36b d b see mcguire v commissioner t c __ __ slip op pincite date providing a full discussion of eligibility requirements during continued repayment attach form the form_1040 instructions for line state if advance_payments of this credit were made for coverage for you your spouse or your dependent complete form_8962 if the advance_payments were more than the premium_tax_credit you can claim enter the amount if any from form_8962 line 6the notice_of_deficiency on which this case is predicated determined no deficiency with respect to the aptc paid for petitioners’ daughter 7the federal poverty_line amount is established by the most recently published poverty guidelines in effect on the first day of the open enrollment continued for a three-person household the federal poverty_line was dollar_figure and of the federal poverty_line was dollar_figure for the purpose of determining ptc eligibility household_income is generally defined as the magi of the taxpayer plus the magi of family members for whom the taxpayer properly claims deductions for personal exemptions and who were required to file a federal_income_tax return under sec_1 sec_36b sec_1_36b-1 and e income_tax regs for this purpose magi means adjusted_gross_income agi increased by certain items not applicable here sec_36b see also sec_62 defining agi rather than require an eligible_individual to wait until after filing a tax_return to realize the benefit of the ptc the aca provides for the advance_payment of the ptc if the individual qualifies under an advance eligibility determination mcguire v commissioner t c at __ slip op pincite citing aca sec a stat pincite codified pincite u s c sec the aptc is generally paid directly to the insurer u s c sec continued period preceding the taxable_year sec_36b sec_1_36b-1 income_tax regs sometimes circumstances change and a taxpayer’s actual annual income might turn out to be more or less than was estimated in making the eligibility determination for the aptc in that event the aptc paid on an individual’s behalf must be reconciled with the ptc for which that individual is actually eligible for the taxable_year sec_36b any excess aptcs are then reflected as an increase in the individual’s income_tax_liability for that taxable_year sec_36b see mcguire v commissioner t c at __ slip op pincite petitioners did not attach a form_8962 to their tax_return but in preparation for trial they provided respondent a completed form_8962 for on the form_8962 petitioners reported magi of dollar_figure which is the same amount of magi that they previously reported on their form_1040 and excess aptc of dollar_figure petitioners’ magi of dollar_figure for is greater than dollar_figure of the federal poverty_line amount applicable for the year in issue for a household size of three see sec_1 36b c a d sec_1_36b-1 e h income_tax regs consequently according to petitioners’ own information on their form_8962 they are ineligible for the ptc for taxable_year 8the excess aptc reported on the form_8962 includes both the dollar_figure of aptc which was paid on their own behalf and dollar_figure of aptc which was paid on their daughter’s behalf nevertheless petitioners assert that for purposes of determining their eligibility for the ptc their household_income should be reduced by the payments they made pursuant to the chapter bankruptcy plan although we are sympathetic to petitioners’ situation the law affords no relief in this circumstance there is no evidence to show that the bankruptcy plan payments represent items that are properly taken into account in determining petitioners’ magi and absent a reduction in their magi there is no legal basis for reducing petitioners’ household_income for purposes of determining their ptc eligibility although sec_36b provides for certain increases to agi for purposes of determining household_income it does not provide for any decreases to agi for any purpose see sec_36b consequently petitioners are not entitled to reduce their household_income by the amount of the bankruptcy plan payments in any event even if we were to agree with petitioners that their household_income should be reduced by the dollar_figure of total bankruptcy plan payments they made during it would not change the outcome of this case--their magi would still be 9for instance petitioners have not contended and the evidence does not show that the bankruptcy plan payments represented payments through the bankruptcy trustee of items that are properly allowable as deductions in computing agi under sec_62 significantly greater than dollar_figure and so they still would be entitled to no ptc for dollar_figure because petitioners do not qualify for the ptc for the dollar_figure excess aptc payments made on their behalf are properly included in their tax_liability see sec_36b and sec_1_36b-4 income_tax regs accordingly we sustain respondent’s determination to reflect the foregoing decision will be entered under rule 10petitioners made monthly payments of dollar_figure toward their bankruptcy plan in dollar_figure ' dollar_figure
